Citation Nr: 0408277	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from April 1968 
to April 1972, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the veteran was afforded a VA examination in 
February 2002 in connection with his claim for service 
connection for hypertension.  However, the Board finds the 
examiner's opinion to be unclear as to whether the veteran's 
hypertension was causally or etiologically related to his 
service-connected type II diabetes mellitus.  In the February 
2002 VA examination report, the examiner commented that the 
etiology of hypertension has multiple factors and that it is 
not clear that diabetes is the only factor contributing to 
hypertension.  He further opined that it was likely that 
diabetes was the not the cause for the veteran's history of 
hypertension.  The Board notes that the examiner's statements 
do not appear to have ruled out the possibility that diabetes 
had been a factor causing the veteran's hypertension, and it 
is also uncertain as to whether the examiner's opinion was 
general in nature or specific to the veteran.  

In addition, the Board notes that the VA examiner did not 
address the issue of whether the veteran's diabetes may have 
aggravated his hypertension.   The United States Court of 
Appeals for Veterans Claims has held that when aggravation of 
a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

Further, the Board acknowledges the veteran's contention that 
his blood urea nitrogen (BUN) level was recorded as 22 in May 
2001 and that such a high BUN level was indicative of 
diabetic nephropathy (kidney disease) that can lead to 
hypertension.  In this regard, the veteran's representative 
submitted VA information on rating diabetes mellitus and its 
complications, which stated that hypertension can only be 
service connected if kidney disease secondary to diabetes is 
present.  However, the Board also observes that the veteran's 
BUN level was assessed as 18 in April 1998 and in April 1999, 
and was more recently recorded as 17 and 18 on two separate 
occasions in July 2003.  The February 2002 VA examiner did 
not address this issue of whether the veteran may have kidney 
disease secondary to diabetes, and if so, whether such kidney 
disease may have caused the veteran's hypertension.  Based on 
the foregoing reasons, the Board finds that a medical opinion 
should be obtained for the purpose of determining whether the 
veteran's hypertension is causally or etiologically related 
to his service-connected type II diabetes mellitus.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the veteran's 
claims folder to the February 2002 VA 
examiner, or if unavailable to 
another suitably qualified VA 
examiner, for a clarifying opinion as 
to the etiology of the veteran's 
hypertension.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
hypertension is either caused by or 
permanently aggravated by the 
veteran's service-connected type II 
diabetes mellitus.  The examiner 
should indicate whether it is at 
least as likely as not that this 
veteran's diabetes mellitus is one of 
several causes of his hypertension.  
The examiner should also comment on 
whether the veteran has kidney 
disease secondary to diabetes, and if 
so, whether the kidney disease caused 
the veteran's hypertension.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

2.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



